Case 18-60165-jrs      Doc 35     Filed 12/07/18 Entered 12/07/18 16:50:34             Desc Main
                                  Document      Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

   IN RE:
                                                 CASE NO. 18-60165-JRS

   KARLEY ANN NGUYEN AKA
   KARLEY KIMMEL NGUYEN,



             Debtor.

        NOTICE OF ENTRY OF APPEARANCE OF J. KELSEY GRODZICKI
               AND REQUEST FOR SERVICE OF ALL NOTICES

          COMES NOW, J. Kelsey Grodzicki, of the law firm of Campbell & Brannon, LLC,

  and hereby files his Notice of Appearance as counsel for MIDFIRST BANK, its successors

  and assigns, and requests notices of all motions and pleadings filed in this action, pursuant

  to Bankruptcy Rules 2002 and 9010, be served upon:

                                     J. Kelsey Grodzicki
                                 Campbell & Brannon, LLC
                                   Glenridge Highlands II
                             5565 Glenridge Connector, Suite 350
                                   Atlanta, Georgia 30342
                                        678-443-6454
                            kgrodzicki@campbellandbrannon.com

  and hereby requests that the Clerk of Court add the Law Firm to the mailing matrix for

  the said entity.

          PLEASE TAKE FURTHER NOTICE that this request is made without

  submitting to the jurisdiction of the Court, without waiving service of process or

  otherwise waiving any rights.
Case 18-60165-jrs   Doc 35    Filed 12/07/18 Entered 12/07/18 16:50:34     Desc Main
                              Document      Page 2 of 3




         Respectfully submitted this _7th___day of __December____, 2018.

                                           /s/ J. Kelsey Grodzicki
                                           J. KELSEY GRODZICKI
                                           Georgia Bar No. 134259
                                           Attorney for MIDFIRST BANK

  CAMPBELL & BRANNON, LLC
  Glenridge Highlands II
  5565 Glenridge Connector, Suite 350
  Atlanta, Georgia 30342
  (678) 443-6454 (phone)
  (770) 396-2171 (fax)
  kgrodzicki@campbellandbrannon.com
Case 18-60165-jrs    Doc 35     Filed 12/07/18 Entered 12/07/18 16:50:34          Desc Main
                                Document      Page 3 of 3


                              CERTIFICATE OF SERVICE

         I, J. Kelsey Grodzicki of Campbell & Brannon, LLC, certify that on the _7th_ day

  of __December____, 2018, I caused a copy of the foregoing to be filed in this proceeding

  by electronic means and to be served by depositing a copy of the same in the U.S. Mail in

  a properly addressed envelope with adequate postage thereon to following parties:



  Howard Slomka
  Overlook III – Suite 1700
  2859 Paces Ferry Rd, SE
  Atlanta, GA 30339




                                              /s/ J. Kelsey Grodzicki
                                              J. KELSEY GRODZICKI
                                              Georgia Bar No. 134259
                                              Attorney for MIDFIRST BANK
  CAMPBELL & BRANNON, LLC
  Glenridge Highlands II
  5565 Glenridge Connector, Suite 350
  Atlanta, Georgia 30342
  (678) 443-6454 (phone)
  (770) 396-2171 (fax)
  kgrodzicki@campbellandbrannon.com
